Citation Nr: 0637677	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder.


INTRODUCTION

The veteran served on active duty from November 16, 1967 to 
February 13, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefit sought on 
appeal.

In July 2003, the Board remanded the case to the RO for 
further development.

In an August 27, 2004 decision, the Board denied service 
connection for an acquired psychiatric disorder to include 
depression or other nervous disorder.  However, the Board has 
since vacated the August 27, 2004 decision.  The case was 
remanded in January 2005 for additional development.  The 
Board will be addressing this issue on a de novo basis.

In a letter received in July 1997, the veteran raised a claim 
for service connection for arthritis and peripheral 
neuropathy as related to his pes planus. This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. VA has provided all notifications and has rendered all 
assistance required.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post-service year; there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service or any complaints treated 
therein; and the competent credible evidence does not show 
that the psychiatric disorder is related to any service- 
connected disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder to include depression or 
other nervous disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, nor is it proximately due to or the result of the 
service-connected bilateral pes planus. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he is entitled to service 
connection for a psychiatric disorder, diagnosed to include a 
depressive disorder and/or anxiety disorder. He has claimed 
that his acquired psychiatric disorder is related to service; 
both on a direct basis, and indirectly by way of being 
related to his service connected pes planus and claimed 
peripheral neuropathy.

The veteran's service medical records show no complaints or 
findings referable to any psychiatric symptomatology.  At his 
January 1968 Medical Board examination prior to discharge, 
the report records that a psychiatric evaluation was normal.  
The narrative summary associated with that report also shows 
that the veteran was found unfit for enlistment due to a 
diagnosis of pes planus.  The Report of Transfer or Discharge 
shows that the veteran's military specialty was trainee; that 
he had no foreign service; and that he did not receive any 
awards or medals indicative of combat.

The report of an October 1968 VA general examination shows no 
psychiatric complaints, and contains findings that the 
veteran was apparently psychiatrically well-oriented.  The 
Board finds that the service medical records provide evidence 
against this claim.

There are various private medical records reflecting 
treatment from 1959 through 1981 for different medical 
conditions.  A record dated in November 1973 shows that the 
veteran was being seen for headache symptoms.  The treating 
physician opined that until the veteran had some modicum of 
physical relief, that it was going to be difficult to get 
into other more psychological issues.

There are various private and VA medical records reflecting 
treatment from 1990 through October 2002 for different 
medical conditions and disorders.  Private medical records 
show that when seen in February 1990, the assessment was that 
the veteran's history was consistent with a depressive 
illness (dysthymia vs. major depression).

In a statement dated in April 1997, a VA physician stated the 
following:  The veteran was being treated for severe 
peripheral neuropathy coming from an aggravated pes planus 
disability which occurred while in the military.  The above 
diagnosis along with arthritis in the spine has resulted in 
recurring major depression.

When seen at a private clinic in February 1998, the veteran 
indicated that his first depressive episode was at age 11 
years when his parents separated.  The record stated that 
there were several periods of depression over the years along 
with numerous somatic complaints that may well have been 
psychosomatic in origin. The diagnosis at that time was 
dysthymia.  The Board finds that this medical report provide 
highly probative evidence against this claim. 

In a statement dated in July 1998, a VA physician noted that 
the veteran was followed in Neurology Clinic for idiopathic 
peripheral neuropathy.

In a statement dated in October 1998, the VA physician who 
authored the April 1997 statement stated the following:  The 
veteran had idiopathic axonal neuropathy, which may have 
started when the veteran was in the military. The veteran was 
in great pain as a result of his physical incapacity to 
withstand the hardships of infantry training.  This medical 
condition has crippled the patient with excruciating pain day 
and night, and left he totally disabled as a result.  The 
axonal nerve damage has continued until present, making his 
life unbearable, with major depression. 

The physician opined that the veteran's major depression was 
related to the severe pain and inability to work.

The report of an April 1999 VA examination for mental 
disorders shows that the veteran reported that he had been 
treated for depression since shortly after his discharge from 
the Army.  He complained that he continued to feel depressed 
most of the time.  He complained of chronic insomnia, having 
little interest in hobbies or other activities, and of having 
suicidal thoughts at times, but no suicidal attempts.  He 
currently was taking a combination of medications. After 
examination, the report contains a diagnosis of major 
depression, in partial remission.  The examiner concluded 
with a comment that the veteran does have chronic major 
depression, which was a consequence of his chronic peripheral 
neuropathy.

In a statement dated in April 2001, a private physician 
stated the following:  The veteran had been his patient since 
February 1990 and had been diagnosed as suffering from (1) 
major depression: recurrent (moderate severity) and (2) 
anxiety disorder, NOS (with characteristics of generalized 
anxiety, panic-like episodes and obsessiveness).  The veteran 
was being treated by VA for peripheral neuropathy and 
evaluated for possible enlarged liver and fatty liver 
changes.  The veteran's psychiatric condition had worsened 
during recent treatment and his neuropathic pain complaints 
had escalated.  

Beginning in July 2000, the veteran began speaking of 
mounting stress he was experiencing related to issues with 
his neighbors.  The physician opined that the veteran's pre-
existing psychiatric condition had worsened as a result of 
stress of dealing with his neighbors, and this in turn had 
likely decreased his ability to tolerate the pain resulting 
from his peripheral neuropathy.

Subsequent private and VA medical records show extensive 
treatment for his disorders.

In June 2003, the veteran failed to report to a scheduled 
hearing at the Board in Washington, DC.  In July 2003, the 
Board remanded the case to the RO, which was ordered to 
schedule an examination of the veteran to determine the 
nature and etiology of the veteran's claimed psychiatric 
disability. 

The record reflects that in November 2003, the veteran 
refused the examination and it was cancelled; and in April 
2004, the veteran telephoned and notified VA that he would 
not take a VA examination, and that he would like his case 
rated with the information in his folder. 

In July 2006, the veteran, in point six of his argument to 
the Board, appears to indicate that he was not notified of 
this examination.  The veteran has also indicated that he 
needs an ambulance to attend this examination (point nine of 
his argument received in July 2006).  However, the treatment 
records the veteran himself has submitted fail to indicate 
that he requires an ambulance to attend a VA examination.  In 
any event, such statements from the veteran clearly indicates 
that the VA has fulfilled the duty to assist the veteran with 
his claim and that the Board should proceed with the 
adjudication of this claim.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury may  be 
service connected.  38 C.F.R. § 3.310(a).  Similarly, 
secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated only for the degree of disability (but 
only that degree) over and above the degree of disability 
that existed prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   

The Board notes that the medical record contains competent 
evidence of a current psychiatric disorder.  The report of 
the April 1999 VA examination for mental disorders contains a 
diagnosis of major depression, in partial remission. More 
recently, an April 2001 statement by a private treating 
physician contains diagnoses of (1) major depression: 
recurrent (moderate severity) and (2) anxiety disorder, NOS 
(with characteristics of generalized anxiety, panic-like 
episodes and obsessiveness). 

Because the record contains competent medical evidence of 
current acquired psychiatric disorder, and no evidence to the 
contrary, the Board concedes the presence of such disorder.

The next question becomes whether such disability was 
incurred in or aggravated by active military service, or due 
to a service-connected disability, the critical question in 
this case.

The veteran's service medical records do not show evidence of 
any disease or injury during service and linked to the 
veteran's present acquired psychiatric disorder. This clearly 
provides negative evidence against this claim.  In addition, 
the Board notes that the claims file does not contain 
competent evidence showing that there is a nexus between a 
current acquired psychiatric disorder and the veteran's 
active service.  This fact provides more evidence against 
this claim.  Although a November 1973 private medical record 
suggested that at that time there may be more psychological 
issues than headaches, the first diagnosis of a psychiatric 
disorder was in 1990, many years after service, when the 
assessment was made of a depressive illness (dysthymia vs. 
major depression).

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The critical question in this case is whether the veteran's 
depression can be reasonably associated with his service 
connected flat foot condition.  Although chronic major 
depression has been linked to chronic peripheral neuropathy, 
that disorder is not service connected and is not before the 
Board at this time.  As noted above, this matter is referred 
to the RO for appropriate action (the Board may not entertain 
an application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108).  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims

The Board has considered the April 1999 opinion that symptoms 
of neuropathy "could be" exacerbated by pes planus as well 
as the other April 1999 opinion that the veteran has chronic 
major depression as a result of chronic peripheral 
neuropathy. The Board finds, however, that the preponderance 
of the evidence is against a finding that chronic peripheral 
neuropathy was caused or aggravated by pes planus. Simply 
stated, a statement that symptoms of neuropathy "could be" 
exacerbated by pes planus is far too speculative to support 
of finding of service connection based on aggravation, 
particularly in review of the findings of the April 1999 
medical report as a whole which, in the opinion of the Board, 
provides extensive negative evidence against the veteran 
claim. The evidence, as a whole, provides extensive evidence 
against the claim that there is any connection between 
service, from only November 16, 1967 to February 13, 1968, 
and the disorder at issue.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent partthat the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board. It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1994). 

In this case, extensive medical records fail to make 
reference to the veteran's service connected foot condition 
as the cause of the disorder at issue and many records 
indicate that other factors are responsible for his 
condition.  In fact, in other situations, the veteran himself 
sometimes appears to associate this condition to other 
factors.  For example, the April 2001 medical report of 
"L.B.E.", M.D., who makes no reference to the foot 
disorder.  Extensive treatment records that do not support 
this claim outweigh, for example, the October 1998 medical 
record, indicating that this condition "may" have started 
in the military.  The Board finds that the October 1998 
report is entitled to very limited probative weight. 

The Board notes here that, pursuant to its Remand Order of 
July 2003, the veteran was to be scheduled for a psychiatric 
examination for the purpose of determining the nature and 
etiology of any mental disorder, to include obtaining an 
opinion as to whether it is at least as likely as not that 
the mental disorder was caused by or increased by service 
connected bilateral pes planus or otherwise related to active 
service.  However, the veteran notified the RO that he would 
not take a VA examination, and that he would like his case 
rated with the information in his folder.

Therefore, in this case the Board must adjudicate the claim 
based on the evidence of record.  Based upon a careful and 
considered review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder 
to include depression or other nervous disorder, and his 
claim must therefore be denied. 

The Board notes that, with regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g.,Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran); McLendon 
v. Nicholson , No. 04-0185 (U.S. Vet. App. June 5, 2006) 
(discussing circumstances when a VA examination is required). 

In this case, the Board finds that the veteran's statements 
that he is depressed as a result of his service connected 
disorder does not have any probative weight. 

The Board has considered the veteran's lay many statements 
that he has an acquired psychiatric disorder as a result of 
his service-connected disability.  To the extent that these 
statements may be intended to represent evidence of 
continuity of symptomatology, without more, these statements 
are not competent evidence of a nexus between an acquired 
psychiatric disorder and his service.  Nor are they competent 
evidence of a nexus between an acquired psychiatric disorder 
and his service-connected bilateral pes planus.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992). 

The Board has, as requested by the veteran, reviewed his many 
statements to the VA over many years.  The Board in this case 
finds that the critical issue in this case is the veteran's 
credibility when he indicates that he is in pain caused by 
his service connected disorder or that this pain has caused 
him to be depressed.  In fact, the Board finds the claimant's 
credibility to be the determinative question in this matter.  
The Board concludes, based on the extensive medical history 
and statements of the veteran, that the claimant is not 
credible in his evidentiary assertions.  It is important for 
the veteran to understand that a detailed review of his 
statements to the VA, as the veteran himself has requested, 
has lead to this conclusion by the Board. 

The credibility of a party seeking compensation benefits is 
an adjudicative, not a medical determination.  The Board 
finds that no probative weight may be assigned to a medical 
opinion that relies upon his noncredible statements.  

As the United States Court of Appeals for the Federal Circuit 
has pointed out, there is a "considerable body" of law that 
clearly imposes a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected the appellant's argument 
in that case that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  The Board finds nothing 
in the Court's long history of cases that holds or implies 
that the fact-finder is precluded from making credibility 
determinations in such cases, particularly as to the 
veteran's contentions regarding his subjective symptoms which 
he associates to his flat feet in service.  No human being, 
whether a lay party or one possessing medical expertise, can 
objectively verify the existence and content of another 
individual's thoughts or feelings.  In this case, however, 
based on the veteran's statements to the VA and health care 
providers over many years, the Board concludes that the 
veteran statements to health care providers regarding his 
claims to the VA have no credible weight.  Because of this 
finding, the Board finds that the probative value of his 
allegations is compromised.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  In 
this case, the veteran is well aware that if his acquired 
psychiatric disorder is found not related to service or a 
service connected disorder by his health care providers, he 
will not receive VA compensation.            

The Board finds that the veteran's statements that he is 
depressed caused by the service connected disorder have no 
probative weight, and, in fact, the veteran's statements 
provide evidence against this claim.  The statements the 
veteran has supplied the VA and his refusal to attend a VA 
examination, along with his other statements regarding issues 
that are not before the Board at this time, lead the Board to 
conclude that the statements the veteran provides to the VA 
do not have probative value.  The Board finds that the 
service and post-service record, as a whole, provides 
evidence against this claim. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by many 
letters the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in June 2001, August 2002 and 
November 2003.  He was informed of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him. He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  He has also been informed of what 
evidence was needed to substantiate this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  He also has been afforded 
pertinent examination in April 1999, and was offered another 
one in late 2003, however, that examination was cancelled in 
November 2003 by the veteran who refused to take it.

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  
However, the Board is satisfied that the VCAA notices 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claim is 
being denied, no disability ratings or effective dates will 
be assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend all of the VA examinations scheduled 
by the RO.  As indicated within 38 C.F.R. § 3.655(a), "good 
cause" includes, but is not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, as the Board will now do in this case.

While the veteran was not made aware of § 3.655, the Board 
finds no prejudice to the veteran in this regard.  The 
veteran has requested that the Board adjudicate this claim 
based on the evidence of record, which it will do based on § 
3.655.

Once again, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in was not given 
prior to the first adjudication of the claim, the notice was 
provided by the RO prior to the transfer and certification of 
the appellant's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, Supplemental Statements of the Case were provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  In this regard, it is 
important to note that the Board remanded this case to the RO 
to assist the veteran with his claim.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

With regard to Social Security Administration (SSA) records 
and any other recent records of treatment, the existence 
and/or nature and extent of the disorder is not at issue.  
Another remand to obtain more records regarding the current 
disorder, the existence of which is not in dispute, is not 
warranted.  In this regard, it is important to note that the 
veteran himself has requested that this case be adjudicated 
based on the evidence now in the record.  The veteran's own 
request must me strongly considered in a determination of 
whether the VA has fulfill the duty to assist in this case 
and/or whether a second remand is required in this case.  
While the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley." Olson v. Principi, 3 Vet. App. 480, 483 
(1992). "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role." Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted). See also Counts v. Brown, 6 Vet. 
App. 474, 476 (1994).

It is important for both the Court and the veteran to 
understand that a further remand of this case to the RO, in 
light of the veteran's unwillingness to attend a VA 
examination, would serve no constructive purpose.  In light 
of the fact that the veteran's statements that he is 
depressed due to his service connected disability have been 
found to be not credible, further adjudication of this case 
is not warranted. 

The Board finds that VA has complied with the VCAA duties to 
notify and assist. The timing of the notices, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.  With respect to the duty to assist, the RO has 
secured the veteran's service medical records, service 
personnel records, VA medical records, private medical 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for an acquired psychiatric disorder to 
include depression or other nervous disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


